                     Case 1:15-cv-09674-RJS Document 111 Filed 10/02/18 Page 1 of 1

                                KA SO W ITZ       B E N SO N T O R R E S           LLP
                                                                                                 ATLAN TA
                                                                                                H OUSTON
                                                 1633 BR OAD W AY                              LOS AN G ELES
      M ICH AEL PAUL BOW EN                                                                      N EW AR K
D IR ECT D IAL:(212)506-19 03               N EW Y OR K, N EW Y OR K 10019
                                                                                                  MIAMI
D IR ECT FAX :(212)500-3403
     MBOW EN @ KASOW ITZ .
                         COM                      (212)506-1700                              SAN FR AN CISCO
                                                                                             SILICON V ALLEY
                                                FAX:(212)506-18 00                           W ASH IN G TON D C




                                                                        October 2, 2018
          BY ECF & EMAIL
          The Honorable Richard J. Sullivan
          United States District Court Southern District of New York
          Thurgood Marshall United States Courthouse
          40 Foley Square
          New York, New York 10007
          SullivanNYSDChambers@nysd.uscourts.gov

                   Re:      Slinin v. Shnaider, 1:15-cv-09674-RJS (SDNY)(RJS)

          Your Honor:

                  We are new counsel for Alex Shnaider, the defendant in the above-captioned action, and
          we entered our appearances today via ECF. We submit this letter in response to the Court’s
          October 1, 2018 Order to show cause why a default judgment should not be entered in favor of
          plaintiff as a result of Mr. Shnaider’s failure to notify the Court by September 28 that he has
          “retained new counsel or intends to proceed pro se.” (Dkt. 108.)
                   A finding of default is not warranted. There was no willful violation of the August 31
          Order. Mr. Shnaider was in the process of retaining counsel on September 28, and we, as new
          counsel, filed notice of appearance today, the day we were retained and within two business days
          of September 28, last Friday. This filing was prompt and has not prejudiced plaintiff; nor has it
          disrupted the scheduled trial date and pre-trial schedule. We are fully apprised of the current
          trial schedule and are ready to abide by it.
                  We nevertheless apologize for the lack of communication on September 28, and beg the
          Court’s and counsel’s pardon. We are sorry that the Court had to be involved at all – it certainly
          is not how we would have preferred to introduce ourselves.


                                                                        Respectfully submitted,


                                                                        s/ Michael Paul Bowen
                                                                        Michael Paul Bowen
          cc: Counsel of record
